DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Line 7, the word “resepct” should be replaced with --respect--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimura US 2016/0147189 (hereinafter “Arimura”).

 a discharging tray (8, 8a, refer to FIGS. 2-8) configured to support a sheet, the sheet being discharged toward a sheet discharging direction, the sheet discharging direction being a direction toward which the sheet is discharged; 

    PNG
    media_image1.png
    585
    685
    media_image1.png
    Greyscale

an operation panel (refer to annotated FIG. 2 above) configured to be located at a position which is different from the position of the discharging tray in a width direction, 
a supporting member (14) configured to be located at the discharging tray, the supporting member being capable of supporting the discharged sheet with the discharging tray, and a front end portion (downstream portion, refer to FIG. 7) of the supporting member configured to be located above an upper surface of the discharging tray (capable, refer to FIGS. 5-7 AND 13), 
wherein at least a part of the front end portion of the supporting member is configured to overlap the operation panel when viewed in the width direction (capable, see FIG. 7), and
wherein the operational panel is configured to be located at a position that is different from the position of the supporting member in the width direction.
	Regarding claim 2, wherein one side of the operation panel in the width direction is configured to guide (slidably support, capable, refer to FIG. 2 shows a side wall of operation panel is capable of making sliding contact with a side of a sheet) one end of the sheet in the width direction supported by the supporting member.
	Regarding claim 10, Arimura discloses an image forming apparatus (1) comprising:
a discharging tray (8, 8a) configured to support a sheet, the sheet being discharged toward a sheet discharging direction, the sheet discharging direction being a direction toward which the sheet is discharged;
an operation panel (refer to annotated FIG. 2 above) configured to be located at a position that is different from the position of the discharging tray in a width direction, 
a supporting member (14) configured to be located at the discharging tray, the supporting member being capable of supporting the discharged sheet with the discharging tray, and front end portion (downstream portion) of the supporting member configured to be located above an upper surface of the discharging tray (capable, refer to FIGS. 5-7 AND 13),
 	wherein at least a part of the supporting member configured to overlap a quadrangle area (capable of drawing a virtual quadrangle and overlapping with the supporting member) when viewed in the width direction, the operation screen in the operation panel consisting a diagonal line of the quadrangle area (capable), and
wherein the operational panel is configured to be located at a position that is different from the position of the supporting member in the width direction.
	Allowable Subject Matter
Claims 3-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656